DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 27 July 2022 is hereby acknowledged. Claims 23-50 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 27 July 2022. In particular, claim 23 has been amended to recite components D and E are measured with respect to the whole composition. Claims 48-50 are new. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
Claims 23-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites that the powder coating composition containing a binder combination, where at least components A-C are measured according to weight percent of the binder. However, it is unclear from the claims and specification what components of the powder coating composition are considered to be part of the binder combination for the purposes of determining whether components A-C fall within the recited weight ranges. Furthermore, since the preamble states that the binder composition “comprises” the recited components, which implies the binder combination is open to other components, it is unclear whether other components such as those recited on p. 17 of applicant’s specification are included in the calculation of the total weight of the binder combination within the powder coating composition.
If applicant wishes to convey that the binder contains only components A-C, it is suggested to revise the transitional phrase “binder combination comprises” to “binder combination consisting of”.

Claim Rejections - 35 USC § 103
Claims 23, 25-36, 38-45, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0087736 (“Wu”).
	As to claim 23, Wu teaches powder coating compositions (abstract) containing amorphous and semicrystalline polyesters (abstract). Wu teaches that the amorphous polyester is carboxyl functional (thus containing carboxy groups), and has an acid value preferably in the range of 30 to 70 mg/KOH (para. 0034), which substantially overlaps the recited range of 50 to 100 mg/KOH g. Wu specifically exemplifies an amorphous carboxylic polyester, example C, having 80 mg/KOH g (para. 101). Wu teaches that the semicrystalline polyester (C) is also carboxy functional (para. 0041). 
Wu teaches the composition contains 1 to 50 parts of amorphous carboxylic functional polyester, 1 to 50 parts by weight of semicrystalline carboxyl functional polyester, and combined 1 to 175 parts of epoxy resins, or 1 to 96 wt % of components A and C, and 1 to 98 wt % of component B, all of which overlap the recited range. Wu also teaches 0 to 20 parts of an additional curing agent in the binder, or 0 to 87 wt % in the whole composition (claim 1), which overlaps the recited range for component E (additional component containing reactive groups). Specifically, example E of Wu, para. 0105, teaches an example of 50 % epoxy in a binder, 40 % of amorphous polyester, and 10 % crystalline polyester, assuming the binder is just these three components, such that the amount of all three components is in the recited range. Example E of Wu contains no additional crosslinking reactive compounds, and thus meets the recited range for recited component E.
As to the limitation of with respect to the total amount of linear and unbranched diols and/or diacids, Wu teaches Example E (paras. 0105-0106), having 136 parts of the amorphous polyester C and 34 parts of crystalline polymer A, where crystalline polyester A has approximately 89 % of linear unbranched aliphatic diols and diacids (para. 0096, having 1,4-butanediol and dodecanedioic acid), and amorphous polyester C has approximately 5 % of linear acids and diols (para. 0100, teaching adipic acid), such that the polyesters of example E contain approximately 22 wt % of linear and unbranched aliphatic diols and diacids, which is within the recited range. 
	Wu does not exemplify the recited epoxy equivalent weight, but teaches a polyphenoxy glycidyl resin (epoxy) having an epoxy equivalent weight between 200 and 1000 g/eq (claim 1), and glycidyl containing polymer having epoxy equivalent weight between 150 and 900 g/eq (claim 1), both of which overlap the recited range, and as such, the use of epoxy resins having average EEW in the recited range is an obvious modification suggested by Wu.
Wu does not exemplify the recited amount of catalyst in the composition, but Wu teaches a preferred amount of 0.1 to 5 % of catalyst by weight of binder (the one essential component), and thus it would be obvious to use catalyst in the recited amount, as Wu suggests the same amount of catalyst (accelerator) in the whole composition.
	As to claim 25, Wu teaches a preferable carboxyl value (acid value) between 50 and 100 mg/g KOH for the semicrystalline polyester (para. 0041), which is within the recited range. Wu exemplifies semicrystalline polyester having an acid value of 78 mg/g KOH (para. 0097).
	As to claim 26, Wu teaches a fusion zone (melting range) between 50 and 150 degrees C (para. 0044), for the semicrystalline polyester, which substantially overlaps he recited range of 60 to 130 degrees C, and further teaches a melting temperature of 58.9 degrees (para. 0097), and as such, providing semicrystalline polyester in the recited melting range is an obvious variation suggested by Wu.
	As to claim 27, Wu teaches the amorphous polyester has a Tg in the range of 40 to 80 degrees C (para. 0037), which is within the recited range, and exemplifies 63.3 degrees C (para. 0101).
	As to claim 28, Wu teaches numerous aliphatic diacids and polyols used in the polyesters having no carbon carbon unsaturated bonds (paras. 0039, 0040, 0048, 0049), and examples A-C teach resins having aliphatic diacids and diols with no unsaturated bonds, and as such, the lack of unsaturated bonds is obvious over Wu.
	As to claim 29, Wu teaches the semicrystalline polyester has 70 to 100 molar percent of acids chosen from terephthalic acid, cyclohexanedicarboxylic acid, or linear chain dicarboxylic acid (para. 0048), and as such, Wu contemplates resins having less than 50 mole percent of aromatics. See also, para. 0096, showing crystalline polyester having trimellitic anhydride in amount calculated as 9 mol percent of monomers.
	 As to claim 30, Wu teaches the semicrystalline polyester has a ICI viscosity of at least 10 mPa S (0.01 Pa s) (para. 0047), and exemplifies 5.5 Poise (.55 Pa s) (para. 0097), which overlaps the recited range, and as such, viscosities in the recited range are contemplated by Wu.
	As to claim 31, Wu suggests numerous catalysts for the powder coating (para. 0071), none of which are organotin catalysts. While not exemplified, Wu teaches non tin catalysts may be used for production of the polyesters (para. 0068), and thus the formation of the composition without organotin catalysts is an obvious modification suggested by Wu.
	As to claim 32, Wu does not discuss the gel time under the recited conditions. However, since Wu suggests compositions of the recited composition, it is presumed that the compositions of Wu having the same recited compositions have the recited gel time.
As to claim 33, Wu teaches the acid portion of the semicrystalline polyester may be succinic acid (para. 0048).
	As to claim 34, Wu teaches the diol of the semicrystalline polyester includes 1,4-butanediol (para. 0049, para. 0096).
	As to claim 35, Wu teaches that 70 to 100 mol % of the diacid may be succinic acid (para. 0048), and that 70 to 100 mol percent of the polyol portion may be 1,4-butanediol (para. 0049), and as such, the use of such monomers is an obvious variation suggested by Wu.
	As to claim 36, while not exemplified, Wu teaches the epoxy resins may include a polyphenoxy and an acrylic epoxy including monomers of numerous hydrogenated monomers (para. 0061, teaching cyclohexyl and cyclopentyl methacrylate), and teaches that the acrylic epoxy polymer may be in excess of polyphenoxy (claim 3, teaching 1 to 90 parts of glycidyl polyphenoxy and 0 to 85 parts of glycidyl containing (meth)acrylate), and as such, Wu contemplates compositions having more than 30 % of hydrogenated epoxy resin.
	As to claim 38, Wu teaches the use of 0.1 to 5 % by weight of the binder (the one essential component) of the catalyst, which overlaps the recited range, and that the catalyst may be 2-phenylimidazoline (para. 0071), and as such, using the recited amount of the recited catalyst is an obvious variation suggested by Wu.
	As to claims 39 and 40, Wu teaches the use of 0.1 to 5 % by weight of the binder (the one essential component) of the catalyst, which overlaps the recited range, and that the catalyst may be 2ammonium or phosphonium (para. 0071), including ethyltriphenyl phosphonium bromide as required by claim 40, and as such, using the recited amount of the recited catalyst is an obvious variation suggested by Wu.
As to claim 41, Wu teaches the use of 0.1 to 5 % by weight of the binder (the one essential component) of the catalyst, which overlaps the recited range, and that the catalyst may be 2-phenylimidazoline (para. 0071), and as such, using the recited amount of the recited catalyst is an obvious variation suggested by Wu.
	As to claim 42, Wu teaches mixing all components (para. 0090), and thus suggests a single component powder coating.	
	As to claim 43, Wu does not teach the recited water swelling test result. However, given that Wu suggests the same composition as recited, it is presumed to meet the recited characteristic.
	As to claim 44, Wu teaches that the semicrystalline polyester (C) can be blended with amorphous polyester by extrusion (para. 0091), and that these may be premixed (para. 0090), and thus Wu suggests predistribution. 
	As to claims 45, 47, 49, and 50, Wu teaches applying the dry coating as a single coat to MDF (para. 0106).
	As to claim 48, Wu teaches applying as a single layer onto MDF (para. 0106).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0087736 (“Wu”) as applied to claim 23, further in view of WO 94/19417 A1 (“Hilger”).
	As to claim 24, Wu teaches that the epoxy resin may be bisphenol A epoxy or phenol novolac epoxy (paras. 0050-0052), but does not state a polymer based on both bisphenol A and phenol novolak. However, it is known to use numerous epoxy resins in combination with carboxyl functional polyester (Hilger, abstract), including GT 7220 (translation, third page), which is a bisphenol A novolac epoxy, as acknowledged by applicant’s specification, and as such, the use of this type of solid epoxy resin is an obvious modification useful in powder coatings.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0087736 (“Wu”) as applied to claim 23, further in view of US 2003/0149233 (“Muthiah”).
As to claim 23, Wu does not teach the use of polyamines as a curing agent. However, Muthiah teaches that polyamine epoxy adducts are useful in powder coatings for providing low temperature curing (paras. 0015-0016), and as such, the use of such resins in a powder coating composition with epoxy resins is an obvious modification to provide low temperature curability. 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0087736 (“Wu”) as applied to claim 23, further in view of US 11,007,550 (“Comley”).
Claim 46 is construed as being directed to a method of coating a substrate with the composition of claim 23 and subsequently overpainting as recited. Wu teaches coating a substrate, but is silent as to an additional overpainting. However, it is well known in the art to provide multiple powder coating layers to a substrate (Comley, 1:5-25), and thus forming a powder coating as part of a multilayer coating is a modification known in the art for powder coatings.

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive. 
With respect to the 35 USC 112 rejection, this rejection is maintained because it cannot be determined what the denominator is in determining the weight percent of the three resins, when the binder composition is simply components in a larger mixed composition. More clarity is required when determining what, if any additional components of the whole composition are considered when calculating the weight percent of the three components A-C. If the binder is only the three components A-C, that needs to be clearly recited.
In particular, applicant has not particularly shown how the differences including the specific epoxy equivalent weight and specific amount of accelerator provides an advantage over those exemplified by Wu. Moreover, the use of a higher amount of accelerator to provide speedier curing does not appear to be an unexpected result, given that it is the stated function of such a compound. As such, applicant has not provided sufficient evidence of unexpected results to overcome a prima facie finding of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764